Citation Nr: 0506502	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-26 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.

2.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from July 1981 to July 1985, 
from January 1991 to April 1991, and from June 1998 to 
September 2002.  Between these periods of service, the 
veteran had service in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in July 2004.  A transcript of that hearing has 
been associated with the claims folder.  

The issue of service connection for residuals of a back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current right eye 
disability for purposes of VA disability compensation.     


CONCLUSION OF LAW

Service connection for residuals of a right eye injury is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
By letters dated in January 2003 and May 2003, the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what evidence or information the 
veteran was responsible to provide.  In addition, the August 
2003 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Therefore, the Board finds that 
the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It has been held that VCAA notice must be provided before the 
initial unfavorable determination by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, the RO 
provided VCAA notice in January 2003, prior to the adverse 
determination of February 2003 at issue, such that there is 
no conflict with Pelegrini.  Although the May 2003 VCAA 
letter provided supplemental information as to the duty to 
notify, there has been no showing or allegation that this 
resulted in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Pelegrini decision also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) must also conform to 
38 C.F.R. § 3.159(b)(1) and request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21. 

In this case, although the VCAA notice letters to the veteran 
do not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  They also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA medical records.  
The veteran has submitted two private medical statements, as 
well as copies of service medical records and his personal 
testimony at the July 2004 Travel Board hearing.  He has not 
identified or authorized VA to obtain any additional evidence 
relevant to the issue on appeal.  There is no indication or 
allegation that pertinent evidence remains outstanding.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran alleges that he suffered an injury 
to the right eye in service in 1984 and that he subsequently 
experienced vision problems.  During the July 2004 Travel 
Board hearing, the veteran described being hit in the eye by 
a tree branch.  Initially, the Board observes that the 
veteran is competent to describe the alleged in-service 
injury he experienced.  However, as a lay person, not trained 
or educated in medicine, he is not competent to offer an 
opinion as to whether he currently has any residual of a 
right eye injury or as to whether any current vision problems 
are related to service or injury thereof.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.    

The report of medical history that accompanies the March 2002 
report of physical examination at separation includes the 
veteran's report that he was hit in the right eye with debris 
when he was with an armor unit in 1984 and 1985.  However, 
that report of physical examination is negative for any 
finding of eye abnormality other than defective visual 
acuity.  Moreover, review of the balance of service medical 
records is negative for any report, finding, or diagnosis of 
right eye injury.  The veteran's visual acuity was shown to 
be 20/20 in each eye at entrance into service, as well as on 
examination in July 1981 and March 1982.  In October 1984, 
the veteran reported blurred vision in the right eye at near 
and at distance.  There was no mention or objective findings 
of any residuals of an eye injury.  The veteran was evaluated 
and issued glasses.  Subsequent service medical records 
reflected continued defective vision and the need for glasses 
for refractive correction.  The report of a February 1993 
private eye examination associated with service medical 
records found no internal or external ocular pathology.  
Although the report appears to note irregular cornea 
readings, there was no mention of history or findings 
associated with previous trauma.  

The veteran asserts that a VA doctor examined him in or about 
June 2000 and commented that it appeared that he had received 
some sort of trauma to the right eye.  This statement from 
the veteran is not competent evidence needed to establish 
service connection.  "[T]he connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Moreover, the report of a 
June 2000 VA eye examination is of record.  The problem noted 
was refractive error of the right eye.  The diagnosis was 
probable amblyopia of the right eye secondary to myopic 
astigmatism.  The report discloses no finding of abnormality 
and no mention of any residuals of prior trauma, despite the 
veteran's contention.  As such, there is absolutely no 
evidence to suggest that the veteran has any right eye 
disorder other than refractive error.  Absent evidence that 
such refractive error is due to in-service trauma, it is not 
a disability for purposes of VA disability compensation as it 
is congenital or developmental in nature.  38 C.F.R. § 
3.303(c).  See, e.g., Browder v. Derwinski, 1 Vet. App. 204 
(1991).  Service connection requires the existence of a 
current acquired disability, which is not shown by the 
evidence of record.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
preponderance of the evidence is against service connection 
for residuals of a right eye injury.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a right eye injury is 
denied.  

REMAND

The veteran seeks service connection for residuals of a back 
injury.  He asserts that he fell off a tank in service and 
that he had back problems since that time.  A March 2003 
statement from C. Suggs, DC, received during the July 2004 
Travel Board hearing, includes a diagnosis of a current 
lumbar spine disorder and an opinion that relates the current 
disorder to in-service injury.  For the reasons discussed 
below, the Board finds that a remand is required so that the 
RO can undertake additional development.  

Review of service medical records confirms that the veteran 
reported for treatment in July 1983, indicating that he fell 
on his lumbosacral spine and incurred abrasion to the right 
elbow.  Examination revealed no abnormality of the spine.  
The diagnosis was probable contusion, rule out fracture of 
the lumbosacral spine and coccyx.  The veteran was returned 
to duty the next day without further indication of treatment 
or evaluation of the spine.  Subsequent service medical 
records are completely negative for any mention or history of 
back injury or any report or finding of back symptoms until 
the report of medical history associated with the March 2002 
separation examination, wherein the veteran reported a 
history of recurrent back pain or any back problem, which 
handwritten notes relate to a fall from a tank in 1984. 

However, the record also includes a report of private X-ray 
studies of the lumbosacral spine conducted in April 1998, 
prior to the veteran's entrance to his final period of active 
duty service.  This report indicates that it was requested by 
a Dr. Campbell.  The report includes a diagnosis of mild 
spondylosis and osteoarthritis and notes that "if 
symptomatology persists, CT scan may be of aid."  This 
language suggests that the veteran sought treatment for back 
symptoms from Dr. Campbell, though he has denied receiving 
treatment other than from Dr. Suggs.  Any records of 
treatment during the time between the veteran's periods of 
service are relevant to the current appeal and would be 
immensely useful in reaching the appropriate disposition.  VA 
must notify a claimant of any medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a).  In addition, VA is required to make reasonable 
efforts to obtain relevant records, including private 
records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  On remand, 
the RO should take the appropriate steps to secure medical 
records from Dr. Campbell.       

With respect to the opinion from Dr. Suggs, the Board 
observes that the statement itself relates that the opinion 
is based on a review of service medical records for the 
veteran's first period of service only, from 1981 to 1985.  
Thus, the opinion is necessarily based on incomplete 
information and is therefore insufficient to warrant granting 
service connection.  However, the opinion triggers VA's duty 
to secure a medical examination and opinion as to the nature 
and etiology of the veteran's current back disorder.  
38 U.S.C.A. § 5103A(d).  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The RO should comply with that duty on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
advise him that records from Dr. 
Campbell, who requested the 
X-rays taken in April 1998, are necessary 
for the proper adjudication of his 
appeal.  It should ask that he provide, 
or authorize VA to obtain, these medical 
records.  The RO should allow the 
appropriate time for response and proceed 
accordingly.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to determine the nature and 
etiology of the veteran's current back 
disorder.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished.  

The examiner is asked to conduct a 
complete physical examination, to include 
current X-rays of the lumbosacral spine.  
The examiner should review the claims 
folder, particularly service medical 
records (in the manila envelope), the 
report of the private X-ray studies 
conducted in April 1998 (in the manila 
envelope), and the March 2003 statements 
from C. Suggs, DC (tabbed in green).  
Based on findings on examination and 
information obtained from review of the 
record, the examiner is asked to provide 
a diagnosis of the veteran's current back 
disorder, if any, and to offer an opinion 
as to whether it is at least as likely as 
not that the current disorder is related 
to the fall reported in service in July 
1983.  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should include 
a complete explanation with the opinion.  
If the examiner is unable to provide the 
requested opinion without resort to 
speculation, the report should so state.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


